871 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alan E. JOHNSON, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 88-3388.
United States Court of Appeals, Federal Circuit.
March 6, 1989.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, 37 M.S.P.R. 414 (1988), sustaining the Bureau of Land Management's reduction of Alan Johnson, as mitigated, from Supervisory Computer Specialist, GM-13, to Computer Systems Analyst, GS-12, step 10, is affirmed.

OPINION

2
Johnson finds support for his contention that his reduction for unsatisfactory performance should have been brought under chapter 43 instead of chapter 75 in a unique, but plainly wrong, interpretation of Lovshin v. Department of the Navy, 767 F.2d 826 (Fed.Cir.1985).  In that case, we explained that it is entirely proper to proceed under chapter 75 when a preponderance of the evidence establishes the performance-based deficiency and the agency demonstrates the adverse action promotes the "efficiency of the service."   Id. at 840-43;  see also Fairall v. Veterans Admin., 844 F.2d 775 (Fed.Cir.1988).  There is nothing objectionable in the Board's decision that removal of Johnson from a supervisory position and reduction in grade was warranted and promoted the efficiency of the service.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).